Citation Nr: 1041898	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  07-04 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Entitlement to service connection for a respiratory or lung 
disorder, to include asbestosis and emphysema. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel






INTRODUCTION

The Veteran had active military service from August 1960 to 
August 1963.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision by the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  In pertinent part of the October 2006 decision, the RO 
denied service connection for emphysema.  A January 2007 
Statement of the Case (SOC) recharacterized the issue as service 
connection for a respiratory disorder, to include asbestosis and 
emphysema.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran asserts that he currently has a lung disorder, claimed 
as emphysema, that is due to asbestos exposure from working in the 
motor pool during service.  At the September 2006 VA examination it 
was stated that the Veteran had a long history of smoking and that 
he was diagnosed with emphysema.  There was no positive evidence of 
asbestosis on chest x-ray.  

In an October 2006 RO rating decision, the RO denied service 
connection because there was no mention of any respiratory 
condition during the Veteran's period of active service, or for 
years thereafter, and because there was no current evidence, to 
include medical opinions, to show that any current diagnosis is due 
to any aspect of service, including inservice asbestos exposure. 

After a careful review of the Veteran's claims file, the Board 
finds that further development is warranted.  Specifically, it 
appears that additional pertinent records remain outstanding.    

First, it appears there are additional outstanding records of 
pertinent treatment at the Watertown VA Outpatient Clinic.  The 
Veteran stated on his February 2007 VA-9 Substantive Appeal that he 
was told by Dr. Ebbels at the Watertown VA Outpatient Clinic that 
his emphysema was due to asbestos exposure.  Records of treatment 
by this doctor are not on file.  Furthermore, the claims file does 
not contain any VA outpatient treatment records dated later than 
September 2006.   The Agency of Original Jurisdiction (AOJ) should 
make an attempt to obtain any outstanding pertinent VA treatment 
records from the Watertown VA Outpatient Clinic in Watertown, New 
York, specifically including any records from a Dr. Ebbels.    

Second, records maintained by the Social Security Administration 
(SSA) may be pertinent to this appeal.  At a September 2006 VA 
spine examination it was stated that the Veteran was on Social 
Security disability for his respiratory disease.  The file contains 
no records from SSA. The AOJ should obtain all records that pertain 
to a SSA decision granting the Veteran disability for his 
respiratory condition.  Where there is actual notice to VA that the 
appellant is receiving disability benefits from SSA, VA has the 
duty to acquire a copy of the decision granting SSA disability 
benefits and the supporting medical documentation relied upon.  
Murincsac v. Derwinski, 2 Vet. App. 363 (1992).  

The addition of new medical records may trigger the need for a new 
VA examination.  See McClendon v. Nicholson, 20 Vet. App. 79 
(2006).  IF, and only if, additional records added to the file 
reveal either a diagnosis of asbestosis, or a positive nexus 
opinion, or other such evidence that may relate a current lung or 
respiratory disorder to the Veteran's military service, then the 
AOJ should arrange for the Veteran to have a new VA examination. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should request from the Social 
Security Administration copies of all 
records pertinent to the Veteran's award of 
Social Security disability benefits, 
including the administrative decision and 
the medical records relied upon concerning 
that claim.  

2.  The AOJ should take appropriate steps to 
contact the Veteran by letter and request 
that he provide sufficient information, and 
if necessary authorization, to enable the 
AOJ to obtain any additional pertinent 
treatment records not currently of record.  
Based on the Veteran's response, the AOJ 
should assist the Veteran in obtaining any 
additional evidence identified, following 
the current procedures set forth in 
38 C.F.R. § 3.159.  All records/responses 
received should be associated with the 
claims file.  

The AOJ should specifically request any 
pertinent medical records from Watertown VA 
Outpatient Clinic in Watertown, New York.  
This includes any records from a Dr. Ebbels. 

If any identified records sought are not 
obtained, the AOJ should notify the Veteran 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe the further action to be taken.  

3.  Then, if, and only if, additional 
records show a diagnosis of asbestosis, or 
some positive nexus opinion or some such 
other evidence that may relate a current 
lung or respiratory disorder to the 
Veteran's period of military service, the 
AOJ should schedule the Veteran for a VA 
examination to ascertain the nature and 
likely etiology of such lung or respiratory 
disease.  The entire claims file must be 
made available to the examiner, and the 
examination report should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  
If the Veteran is afforded a VA examination 
the examiner should identify any and all 
diagnoses involving the lungs and 
respiratory system.  The VA examiner should 
then determine whether the Veteran has a 
currently diagnosed respiratory disease that 
is at least as likely as not related to 
service, including any asbestosis exposure.  
The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached.  

4.  The AOJ should review the claims file 
to ensure that all the foregoing requested 
development is completed, and, thereafter, 
arrange for any additional development 
indicated.  The AOJ should then 
readjudicate the claim on appeal.  If any 
benefit sought remains denied, the RO 
should issue an appropriate SSOC 
(Supplemental Statement of the Case) and 
provide the Veteran and his representative 
the requisite time period to respond.  The 
case should then be returned to the Board 
for further appellate review, if otherwise 
in order.  No action is required of the 
appellant unless he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as well 
as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to report 
for any scheduled examination may result in the denial of a claim. 
38 C.F.R. § 3.655.



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


